Per Curiam.

Petitioner, the Bar Association of the City of New York, seeks an order striking the name of respondent from the roll of attorneys pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.
Respondent was admitted to practice as an attorney at law in the Appellate Division, Second Judicial Department, on October 18, 1961.
Respondent was convicted in the United States District Court for the Southern District of New York on April 26, 1975, after a jury trial, inter alia, of the crimes of receiving, concealing, storing and disposing of property of the value of $30,000 or more, knowing the same to have been unlawfully converted, and pledging such property as security for a loan with the knowledge that the same had been unlawfully converted, in violation of sections 1341 and 2315 of title 18 of the United States Code. On June 6, 1975 respondent was sentenced for the above crimes to a term of imprisonment for a period of two years. Such conviction was affirmed by the United States Circuit Court of Appeals on October 8, 1975.
Respondent stands convicted of crimes cognizable as felonies under the laws of the State of New York. (Penal Law, §§ 165.50 and 165.45.)
Pursuant to the provisions of subdivision 4 of section 90 of the Judiciary Law, respondent ceases to be an attorney and counselor at law or competent to practice law upon such *379conviction. (Matter of Abrams, 38 AD2d 334; Matter of Rosner, 42 AD2d 113.) Accordingly, the petition is granted and respondent’s name is stricken from the roll of attorneys.
Stevens, P. J., Lupiano, Capozzoli, Lane and Nunez, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.